Case 1:19-cv-08324-DLC Document 1-35 Filed 09/06/19 Page 1 of 1

METROPOLITAN HOSPITAL CENTER

¢ 1901 FIRST AVENUE, NEW YORK, NY 10029 TEL: 212-423-6262

 

D. Douglas Miller, M.D., C.M., M.B.A.
Dean, School of Medicine |

New York Medical College

40 Sunshine Cottage Road

Valhalla, New York 10595

May 10, 2016
Dear Dean Miller,

We would like to bring Dr. Amro Ali on board in the Department of
Ophthalmology as a full time instructor. He is an experienced researcher and will
be submitting grant and IRB proposals. This is in line with your recent initiatives
to enhance research at the SOM.

Raymond g, MD

Interim Chairman

Department of Ophthalmology
School of Medicine

New York Medical College

MEMBER OF NEW YORK CITY HEALTH AND HOSPITALS CORPORATION
